                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                    EASTERN DIVISION

    JOAN THOMPSON-HARBACH,
                      Plaintiff,                               No. 15-CV-2098-CJW-KEM
    vs.                                                                    ORDER
    USAA FEDERAL SAVINGS BANK,1
                      Defendant.
                                         ____________________

                                        TABLE OF CONTENTS

    I. PROCEDURAL HISTORY .................................................................... 2

II. FACTUAL HISTORY .......................................................................... 3

     A. The Credit Card Agreement ................................................................ 3

     B. Defendant’s Telephone Calling Equipment .............................................. 4

     C. Defendant’s Telephone Calls to Plaintiff ................................................. 5

     D. Defendant’s Internal Policy ................................................................. 6

III. STANDARD FOR SUMMARY JUDGMENT ............................................ 7

IV. DISCUSSION ................................................................................. 10

          A. The TCPA ................................................................................ 10

          B. Whether Defendant Called Plaintiff’s Cellular Telephone ........................ 14

          C. Whether Defendant Used an ATDS Device to Call Plaintiff ..................... 15

1
  Defendant has advised that defendant is incorrectly styled and should instead be styled as
“USAA Savings Bank.” (Doc. 38, at 1). The Court’s commentary on this issue only extends
to the point of recognizing the discrepancy.
        1. FCC Rulings and ACA International ..............................................15
        2. Whether the Predictive Dialer in this Case Was an ATDS .....................23
    D. Whether Defendant Called Plaintiff Without Plaintiff’s Prior Consent ......... 30
         1. Oral Withdraw of Consent .........................................................30
         2. Legally Sufficient Oral Withdrawal of Consent.................................31
             a. Limitations on Means of Withdrawing Consent ............................32
             b. Restrictions on Means of Withdrawing Consent ............................34
             c. Defendant's Internal Policy ....................................................39
V. CONCLUSION ............................................................................... 40


       This matter is before the Court on plaintiff’s Motion for Summary Judgment (Doc.
49), defendant’s Motion for Summary Judgment (Doc. 50), defendant’s Motion to Strike
Plaintiff’s Summary Judgment Evidence (Doc. 52), and defendant’s Motion to Exclude
Plaintiff’s Expert Report and Testimony. (Doc. 53). For the reasons that follow, the
Court denies plaintiff’s Motion for Summary Judgment (Doc. 49), grants defendant’s
Motion for Summary Judgment (Doc. 50), and denies as moot defendant’s motions to
Strike Plaintiff’s Summary Judgment Evidence (Doc. 52) and to Exclude Expert Report
and Testimony. (Doc. 53).
                               I.      PROCEDURAL HISTORY
       On November 19, 2015, plaintiff filed a one-count complaint against defendant
alleging a violation of the Telephone Consumer Protection Act (TCPA), Title 47 United
States Code, Section 227, claiming defendant placed “at least seventy-one (71) collection
calls to Plaintiff” after plaintiff had requested defendant cease placing such calls. (Doc.
2, at 2-3). Defendant filed an answer on January 28, 2016 (Doc. 11), and subsequently
filed a motion to stay proceedings pending the outcome of cases before the United States
Supreme Court and the District of Columbia Circuit Court of Appeals. (Doc. 12). On




                                                2
March 23, 2016, the Court granted the motion to stay. (Doc. 13). Approximately two
years later, on March 26, 2018, the parties notified the Court that the D.C. Circuit Court
of Appeals had issued its opinion, and the parties jointly requested that the Court lift the
stay. (Doc. 28). On March 29, 2018, the Court entered an Order lifting the stay. (Doc.
29).   After the stay was lifted, the Court entered a Scheduling Order and a Trial
Management Order, which set certain deadlines, including an October 26, 2018 deadline
for filing dispositive motions. (Docs. 35, 36).
       On October 26, 2018, the parties filed cross motions for summary judgment.
(Docs. 49, 50). Defendant also filed a motion to strike the Interactive Intelligence
Interaction Dialer Administration Guide exhibit contained in plaintiff’s brief (Doc. 52),
and a motion to exclude plaintiff’s expert’s testimony and report pursuant to Federal
Rules of Evidence 702 and 703. (Doc. 53). The parties filed their final reply briefs on
December 7, 2018, and the Court considers the motions now fully submitted. Neither
party requested a hearing on the pending motions and the Court finds a hearing
unnecessary.
                                 II.     FACTUAL HISTORY2
       A.      The Credit Card Agreement
       On December 14, 2007, plaintiff acquired an American Express credit card with
defendant.     On August 12, 2014, plaintiff entered into an Online Agreement with
defendant regarding that credit card account.3 The Online Agreement states:

2
  Unless otherwise noted, the facts set forth herein have been derived from admitted portions of
the parties’ statements of material fact. (Docs. 49-2, 50-2, 51-2, 56, 59). To the extent one of
the parties disputes a material fact, and the Court finds the fact to be material in its analysis, the
Court notes herein its resolution of the factual dispute.
3
 Defendant asserts that the Online Agreement is a separate agreement from the account between
plaintiff and defendant and that plaintiff was not required to enter into the Online Agreement in
order to apply for, or to maintain, her credit card account. (Doc. 50-2, at ¶ 4; Doc. 51-2, at ¶
6). Plaintiff has provided conflicting responses to the assertions that the Online Agreement is a



                                                  3
Plaintiff provided a telephone number with the last four digits 9507 in her online profile
as her contact number (“plaintiff’s telephone number”).4 Plaintiff did not thereafter reject
or withdraw from the Online Agreement, nor did plaintiff edit her profile to remove her
telephone number.
       B.      Defendant’s Telephone Calling Equipment
       Defendant used an Aspect Unified IP, Model No. 7.3 and/or Aspect Initiated
Contact Systems (“Aspect Dialer”) to make calls to its clients regarding their credit card
accounts. To call a client using the Aspect Dialer, defendant had to upload the client’s
telephone number into the Aspect Dialer for dialing. Defendant could use the Aspect




separate agreement from the Account between plaintiff and defendant and that plaintiff was not
required to enter into the Online Agreement in order to apply for, or to maintain, her credit card
Account. Plaintiff admitted these facts in her Response to Defendant’s Statement of Undisputed
Facts. (Doc. 56, at ¶ 4). In responding to defendant’s Statement of Additional Material Facts,
however, plaintiff objected, stating that these assertions “[c]all[ ] for a legal conclusion as to any
requirement on behalf of Plaintiff regarding the Online Agreement.” (Doc. 59, at ¶ 6). The
Court finds that whether the Online Agreement is a “separate agreement,” and what, if any,
legal consequences would flow from its characterization as a “separate agreement,” are legal
conclusions. Whether plaintiff was required to enter into the Online Agreement to maintain her
account, however, is a mixed conclusion of fact and law, but the Court finds that this issue is
immaterial to resolution of the pending motions for summary judgment.
4
  The parties dispute whether the evidence shows that this number is assigned to a cellular
telephone. (See Docs. 49-2, ¶¶ 3, 7, and 51-1, at ¶ 3). The Court resolves this dispute infra
by finding that the there is no genuine issue as to whether the telephone number was a cellular
telephone number and that the number was, in fact, plaintiff’s cellular telephone number.



                                                  4
Dialer to create different “Campaigns”5 for dialing specific telephone numbers based on
different criteria.
        To dial any specific number on a Campaign, the Aspect Dialer allows a user to
manually dial the telephone number, or the Aspect Dialer may be configured to
automatically dial the stored telephone numbers without the need for a human being to
physically dial or push a button to make the call. The Aspect Dialer can only call the
specific stored telephone numbers on a Campaign, and cannot independently generate
any other telephone numbers to be called. The Aspect Dialer is incapable of using a
random number generator to generate random telephone numbers for dialing. Plaintiff’s
expert, Randall Snyder, agreed in a deposition that the Aspect Dialer is not capable of
generating random telephone numbers or sequential blocks of telephone numbers for
dialing. Although a collection company defendant engaged used another type of dialing
system called an Interaction Dialer, defendant itself did not use that type of system. Even
if defendant is liable for that company’s use of an Interaction Dialer, however, plaintiff’s
own expert admits that like the Aspect Dialer, an Interaction Dialer is incapable of
generating random or sequential number lists for dialing, and can only dial specific
telephone numbers it is provided.
        C.     Defendant’s Telephone Calls to Plaintiff
        On August 1, 2015, defendant began using the Aspect Dialer to call plaintiff’s
telephone number regarding plaintiff’s credit card account. Plaintiff admitted the calls
were not random and that defendant was specifically trying to get in contact with
plaintiff—using a telephone number plaintiff provided—regarding plaintiff’s existing
debt.

5
  Although neither party explained in their briefing what a “campaign” is, the Court understands
it to be some type of program containing lists of stored telephone numbers that causes the dialing
of those numbers based on various criteria. Regardless, the precise definition of a campaign does
not appear to be material to resolution of the parties’ motions for summary judgment.



                                                5
       During the August 1, 2015 telephone call, plaintiff informed defendant that
plaintiff was working with a consumer credit counseling service, and plaintiff complained
about defendant’s call, but was advised that the calls would continue. Defendant called
plaintiff again on August 5, 2015. During this call, plaintiff informed defendant that
plaintiff had previously tried to make payment arrangements and was working with debt
consultants. Plaintiff alleges that during this call, she asked defendant to stop calling her;
defendant denies this allegation.
       Between August 8, 2015, and September 17, 2015, defendant used the Aspect
Dialer to place thirty-four telephone calls to plaintiff using the Aspect Dialer. During a
telephone call on August 13, 2015, plaintiff asked defendant not to call her, which request
was noted in defendant’s account notes. During a telephone call on August 25, 2015,
plaintiff again stated that she was working with a credit counseling service and wondered
why defendant was still calling her. Plaintiff asserts that during this call she requested
that defendant stop calling her; defendant denies that plaintiff requested that defendant
stop calling plaintiff during the August 25, 2015 telephone call.
       On September 18, 2015, defendant assigned collection of plaintiff’s account to
United Recovery Systems (a/k/a Alltran Financial) (“URS”). URS then placed fifty-
three calls to plaintiff’s telephone number between September 22, 2015, and January 11,
2016. Twelve of these calls were made using equipment from Interactive Intelligence
Group, Inc., using an Interaction Dialer; the remaining calls “were made with manual-
only dialing equipment, which is separate and distinct from the Interaction dialer, and for
which a human being is required to manually initiate any and all calls made using that
equipment (including all calls to the x9507 Number).” (Doc. 5, at 9 ).
       D.     Defendant’s Internal Policy
       Defendant maintains an internal policy manual regarding making calls to clients.
The manual sets out procedures for its employees to follow. One such procedure states:




                                              6
“Revocation of Consent—Members may revoke their prior express consent to receive
autodialed and prerecorded calls at any time through reasonable means.” (Doc. 49-3, at
125). Another procedure provides: “Note: Revocation of Consent may be revoked orally
or in writing by members.” (Id.). Defendant’s clients do not have access to and are not
provided with copies of defendant’s internal policies.6
                         III.   STANDARD FOR SUMMARY JUDGMENT
       Summary judgment is appropriate when the movant shows that “there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” FED. R. CIV. P. 56(a). A movant must cite to “particular parts of materials in
the record, including depositions, documents, electronically stored information, affidavits
or declarations, stipulations, . . . admissions, interrogatory answers, or other materials.”
FED. R. CIV. P. 56(c)(1)(A); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Alternatively, a party may “show[ ] that the materials cited do not establish the absence
or presence of a genuine dispute, or that an adverse party cannot produce admissible
evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B).
       A fact is “material” if it “might affect the outcome of the suit under the governing
law . . ..” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted).
“An issue of material fact is genuine if it has a real basis in the record,” Hartnagel v.


6
  The Court notes that plaintiff objects to paragraph fourteen of defendant’s Statement of
Additional Material Facts on the basis that the purported fact “calls for legal conclusions as to
the incorporation of Defendant’s internal policy.” (See Docs. 51-2, at ¶ 14; 59, at ¶ 14).
Defendant’s paragraph fourteen states in its entirety: “[Defendant’s] members do not have access
to, and are not provided with, [defendant’s] internal policies, and they are not incorporated into
the Online Agreement (or any other agreement a member has with [defendant]).” (Doc. 51-a,
at ¶ 14). The Court finds that plaintiff’s objection is misplaced as to the first portion of
defendant’s paragraph fourteen because the assertion that “members do not have access to, and
are not provided with, [defendant’s] internal policies” states facts. The Court accepts that the
second half of the objected-to sentence, dealing with incorporation of the policy into an
agreement, does call for a legal conclusion.



                                                7
Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citation omitted), or “when a reasonable
jury could return a verdict for the nonmoving party on the question,” Wood v.
DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005) (internal quotation marks and
citation omitted).   Evidence that presents only “some metaphysical doubt as to the
material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986), or evidence that is “merely colorable” or “not significantly probative,” Anderson,
477 U.S. at 249-50, does not make an issue of fact genuine. In sum, a genuine issue of
material fact requires “sufficient evidence supporting the claimed factual dispute” that it
“require[s] a jury or judge to resolve the parties’ differing versions of the truth at trial.”
Id. at 249 (internal quotation marks omitted).
       The party moving for summary judgment bears “the initial responsibility of
informing the district court of the basis for its motion and identifying those portions of
the record which show a lack of a genuine issue.” Hartnagel, 953 F.2d at 395. Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or other evidence designate specific facts showing that
there is a genuine issue for trial. See Mosley v. City of Northwoods, Mo., 415 F.3d 908,
910 (8th Cir. 2005).
       In determining whether a genuine issue of material fact exists, courts must view
the evidence in the light most favorable to the nonmoving party, giving that party the
benefit of all reasonable inferences that can be drawn from the facts. Matsushita, 475
U.S. at 587-88 (citation omitted); see also Reed v. City of St. Charles, Mo., 561 F.3d
788, 790 (8th Cir. 2009) (stating that in ruling on a motion for summary judgment, a
court must view the facts “in a light most favorable to the non-moving party—as long as
those facts are not so ‘blatantly contradicted by the record . . . that no reasonable jury
could believe’ them”) (alteration in original) (quoting Scott v. Harris, 550 U.S. 372, 380
(2007)). A court does “not weigh the evidence or attempt to determine the credibility of




                                              8
the witnesses.” Kammueller v. Loomis, Fargo & Co., 383 F.3d 779, 784 (8th Cir. 2004)
(citation omitted). Rather, a “court’s function is to determine whether a dispute about a
material fact is genuine . . ..” Quick v. Donaldson Co., Inc., 90 F.3d 1372, 1376-77
(8th Cir. 1996).
       The mere existence of cross motions for summary judgment does not mean the
parties are taking inconsistent positions. There may be genuine issues of material facts
with regard to one motion, but not the other. Where a court confronts cross motions for
summary judgment, the court views the record in the light most favorable to plaintiff
when considering defendant’s motion, and the court views the record in the light most
favorable to defendant when considering plaintiff’s motion. Weber v. Travelers Home &
Marine Ins. Co., 801 F. Supp. 2d 819, 825 (D. Minn. 2011). On cross motions for
summary judgment, a party concedes there are no factual issues and accepts the other
party’s allegations only for the purpose of the party’s own motion. C. Line, Inc. v. City
of Davenport, 957 F. Supp. 2d 1012, 1024 (S.D. Iowa 2013). A court must consider
each motion separately. Wright v. Keokuk Cnty. Health Ctr., 399 F. Supp. 2d 938, 946
(S.D. Iowa 2005) (internal citations omitted).
       Moreover, the presentation of cross motions for summary judgment does not
mandate that a court grant summary judgment in favor of one side or the other. Hot Stuff
Foods, LLC v. Houston Cas. Co., 771 F.3d 1071, 1076 (8th Cir. 2014). Similarly, the
filing of cross motions for summary judgment does not mean that the parties have waived
their right to trial. See Wermager v. Cormorant Twp. Bd., 716 F.2d 1211, 1214 (8th
Cir. 1983) (“[T]he filing of cross motions for summary judgment does not necessarily
indicate that there is no dispute as to a material fact, or have the effect of submitting the
cause to a plenary determination on the merits.” (citations omitted)).




                                             9
                                  IV.    DISCUSSION
       Plaintiff’s complaint brings a single count alleging that defendant negligently and
willfully violated the TCPA by repeatedly calling plaintiff after plaintiff withdrew her
consent to be called. (Doc. 2). In order for plaintiff to prevail on her TCPA claim, she
must prove that defendant (1) called her cellular telephone, (2) “using an automatic
telephone dialing system” (“ATDS”) or “an artificial or prerecorded voice,” (3) without
her “prior express consent.” Smith v. Securus Techs., Inc., 120 F. Supp. 3d 976, 980
(D. Minn. 2015) (citations omitted) (identifying elements of a TCPA claim); Riazi v. Ally
Fin., Inc., No. 4:17CV1705JCH, 2017 WL 4269791, at *1 (E.D. Mo. Sept. 26, 2017)
(same). The TCPA authorizes recovery “for actual monetary loss from [a violation of
the TCPA], or to receive $500 in damages for each such violation, whichever is greater.”
47 U.S.C. § 227(b)(3)(B). If a defendant’s violation of the TCPA is found to be willful
or knowing, a court can impose an award of up to $1,500 for each violation of the TCPA,
regardless of the plaintiff’s actual monetary loss. 47 U.S.C. § 227(b)(3).
       To determine whether summary judgment is appropriate for either party, the Court
must first grapple with the scope and application of the TCPA. The Court will then
assess whether a genuine issue of material fact exists as to each element of plaintiff’s
TCPA claim and whether summary judgment is appropriate for either party.
       A.     The TCPA
       “Congress enacted the TCPA to protect consumers from the ‘proliferation of
intrusive [telemarketing] calls to their homes.’” Golan v. Veritas Entm’t, LLC, 788 F.3d
814, 819 (8th Cir. 2015) (alteration in original) (quoting Mims v. Arrow Fin. Servs.,
LLC, 565 U.S. 368, 372 (2012)). The key provision of the TCPA applicable to this case
is Section 227(b)(1)(A)(iii), which provides, in pertinent part:
       It shall be unlawful for any person within the United States, or any person
       outside the United States if the recipient is within the United States—




                                            10
          (A) to make any call (other than a call made for emergency purposes or
          made with the prior express consent of the called party) using any
          automatic telephone dialing system or an artificial or prerecorded
          voice—
                   ....
             (iii) to any telephone number assigned to a paging service, cellular
             telephone service, specialized mobile radio service, or other radio
             common carrier service, or any service for which the called party is
             charged for the call . . ..

47 U.S.C. § 227(b)(1)(A)(iii). In short, as is applicable in this lawsuit, the TCPA
prohibits “mak[ing] any call (other than a call . . . made with the prior express consent
of the called party) using any [ATDS] . . . to any telephone number assigned to a . . .
cellular telephone service . . ..” Id. The TCPA defines an ATDS as “equipment which
has the capacity—(A) to store or produce telephone numbers to be called, using a random
or sequential number generator; and (B) to dial such numbers.” Id. § 227(a)(1). The
Federal Communications Commission (“FCC”) has the authority to promulgate
regulations implementing the TCPA. Id. § 227(b)(2); ACA Int’l v. FCC, 885 F.3d 687,
693 (D.C. Cir. 2018). In 1992, the FCC promulgated regulations that were adopted
without elaboration and that established the statutory definition of ATDS. In re Rules &
Regulations Implementing the Tel. Consumer Prot. Act of 1991 (“1992 Order”), 7 FCC
Rcd. 8752, 8792 App’x B (1992) (amending 47 C.F.R. § 64.1200).
      In 2003, the FCC promulgated regulations revising the interpretation of the term
ATDS to also include a “predictive dialer,” meaning “equipment that dials numbers and,
when certain computer software is attached, also assists telemarketers in predicting when
a sales agent will be available to take calls.” In re Rules & Regulations Implementing
the Tel. Consumer Prot. Act of 1991 (“2003 Order”), 18 FCC Rcd. 14014, 14091-93
(2003) (footnote omitted).    As the FCC explained, a predictive dialer consists of
“hardware” that, “when paired with certain software, has the capacity to store or produce




                                           11
numbers and dial those numbers at random, in sequential order, or from a database of
numbers.” Id. at 14091 (footnote omitted). Telemarketers using predictive dialing
software “program the numbers to be called into the equipment, and the dialer calls them
at a rate to ensure that when a consumer answers the phone, a sales person is available
to take the call.” Id. (footnote omitted). The FCC noted that “[t]he principal feature of
predictive dialing software is a timing function, not number storage or generation.” Id.
      The 2003 Order observed that, “[i]n the past, telemarketers may have used dialing
equipment to create and dial 10-digit telephone numbers arbitrarily.” Id. at 14092. The
FCC reasoned, however, that “to exclude . . . equipment that use[s] predictive dialing
software from the definition of [ATDS] simply because it relies on a given set of
numbers”—rather than generating the numbers itself—“would lead to an unintended
result.” Id. at 14092. The FCC concluded that Congress could not have intended for it
to be “permissible” to make calls to “wireless numbers . . . when the dialing equipment
is paired with predictive dialing software and a database of numbers, but prohibited when
the equipment operates independently of such lists and software packages.” Id. In
reaching this conclusion, the FCC stated that the TCPA’s definition of ATDS
“contemplates autodialing equipment that either stores or produces numbers,” and also
that the definition encompasses all “equipment” with the “‘capacity to store or produce
telephone numbers.’”     Id. at 14091-2 (emphasis omitted) (quoting 47 U.S.C. §
227(a)(1)).
      The FCC further found that by enacting this broad definition of ATDS, “Congress
anticipated that the FCC, under its TCPA rulemaking authority, might need to consider
changes in technologies.”    Id. at 14092 (footnote omitted).     The FCC opined that
Congress’s primary purpose in enacting the TCPA was “to alleviate a particular
problem—an increasing number of automated and prerecorded calls to certain categories
of numbers.” Id. at 14092 (footnote omitted). The FCC noted that “the evolution of the




                                           12
teleservices industry has progressed to the point where using lists of numbers is far more
cost effective” than the past practice of “us[ing] dialing equipment to create and dial 10-
digit telephone numbers arbitrarily.” Id. at 14092 (footnote omitted). Accordingly, the
FCC found that “a predictive dialer falls within the meaning and statutory definition of
[ATDS] and the intent of Congress.” Id. at 14093 (footnote omitted).
       In 2008, the FCC affirmed its 2003 Order.         See In re Rules & Regulations
Implementing the Tel. Consumer Prot. Act of 1991 (“2008 Declaratory Ruling”), 23 FCC
Rcd. 559, 566 (2008) (“In this Declaratory Ruling, we affirm that a predictive dialer
constitutes an [ATDS] and is subject to the TCPA’s restrictions on the use of
autodialers.”). In its 2008 Declaratory Ruling, the FCC rejected the argument that a
“predictive dialer meets the definition of autodialer only when it randomly or sequentially
generates telephone numbers, not when it dials numbers from customer telephone lists,”
and refused to reconsider its 2003 Order. Id.
       In 2015, the FCC again reaffirmed its 2003 Order. See In re Rules & Regulations
Implementing the Tel. Consumer Prot. Act of 1991 (“2015 Declaratory Ruling”), 30 FCC
Rcd. 7961, 7971-72 (2015) (“We . . . reiterate that predictive dialers . . . satisfy the
TCPA’s definition of “autodialer.” (footnote and internal quotation marks omitted)). The
FCC reasoned “that predictive dialers, like dialers that utilize random or sequential
numbers instead of a list of numbers, retain the capacity to dial thousands of numbers in
a short period of time.” Id. at 7973. The FCC interpreted the TCPA’s “unqualified use
of the term ‘capacity,’” to encompass “equipment that lacks the ‘present ability’ to dial
randomly or sequentially” but is capable of doing so. Id. at 7974. The FCC found that
this interpretation necessarily means that the definition of an ATDS covers all predictive
dialers, even those that simply dial numbers from customer telephone lists without
randomly or sequentially generating the numbers. Id.; see also id. at 7971-72 ¶ 10; In
re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC Rcd.




                                            13
15391, 15392 n.5 (2012) (“The Commission has emphasized that [the] definition [of
ATDS] covers any equipment that has the specified capacity to generate numbers and dial
them without human intervention regardless of whether the numbers called are randomly
or sequentially generated or come from calling lists.” (emphasis omitted)).
       B.     Whether Defendant Called Plaintiff’s Cellular Telephone
       The first element of a TCPA claim is that a defendant called the plaintiff’s cellular
telephone. Plaintiff asserts as a fact that defendant called her cellular telephone that
ended with the last four digits 9507. (Doc. 49-2, at ¶ 3). Defendant admits that it called
the telephone number with the last four digits 9507, but “denies that the evidence cited
by Plaintiff evidences that Plaintiff’s telephone number at issue is assigned to a cellular
telephone service.” (Doc. 51-1, at ¶ 3). Defendant does not, however, cite any evidence
to establish that the telephone number was not assigned to a cellular telephone.
       The Court finds there is no genuine issue of material fact regarding this element
of the claim and finds that the telephone number with the last four digits 9507 was
plaintiff’s cellular telephone. In her credit card application, plaintiff provided a different
telephone number for her “[h]ome phone.” (Doc. 49-3, at 124). Further, in her response
to Interrogatory Number Six, plaintiff identified the 9507 telephone number as her
cellular telephone number. (Doc. 49-3, at 127). As noted, defendant offers no evidence
to contest these facts. The party opposing a motion for summary judgment “must do
more than rely on allegations or denials” in the pleadings; rather, the party opposing
summary judgment must bring evidence of specific facts sufficient to raise a genuine issue
of fact for trial. Anderson, 477 U.S. at 249. See also Matsushita, 475 U.S. at 587
(holding that once the moving party has met its burden, the non-moving party must “come
forward with specific facts showing that there is a genuine issue for trial.” (emphasis,
internal quotation marks, and citation omitted)). Viewing the evidence in the light most
favorable to defendant, the Court finds no genuine issue of material fact on this issue and




                                             14
finds that defendant called plaintiff’s cellular telephone. The Court therefore concludes
that plaintiff has satisfied the first element of her TCPA claim. Viewing the evidence in
the light most favorable to plaintiff, in relation to defendant’s motion for summary
judgment, the Court finds no genuine issue of material fact on this issue and finds that
defendant called plaintiff’s cellular telephone. Even when reversing the viewing of the
evidence in favor of defendant in relation to plaintiff’s motion for summary judgment,
the Court reaches the same conclusion.
       C.      Whether Defendant Used an ATDS Device to Call Plaintiff
       The second element of a TCPA claim is that the call at issue was made using an
ATDS device or using a prerecorded message or artificial voice.                 Plaintiff alleges
defendant used an ATDS device to call her. Plaintiff does not allege that defendant used
a prerecorded message or artificial voice. The parties are in agreement as to which
devices defendant used, but disagree as to whether they legally constitute ATDS devices.7
That question turns, in the first instance, on whether certain FCC rulings on this issue
are binding on the Court. If not, then the Court must itself interpret the scope of what
the TCPA includes as an ATDS device without deference to the FCC’s rulings. The
Court will address these issues in turn.
               1.     FCC Rulings and ACA International
       In ACA International, the D.C. Circuit Court of Appeals invalidated the 2015
Declaratory Ruling’s interpretation of the statutory term ATDS.8 885 F.3d at 703.

7
  Plaintiff alleges defendant is vicariously liable for URS using the Interaction Dialer to contact
plaintiff. (Doc. 49-1, at 7 n.2). Defendant does not directly respond to this assertion in its
briefing or seriously contest its vicarious liability. Accordingly, for the purposes of this Order,
the Court will assume that defendant is vicariously liable for URS’s use of the Interaction Dialer
to call plaintiff.
8
  The parties treat ACA International as binding authority, and the Court will treat ACA
International as precedential for purposes of this case. (Docs. 50-1, at 11 n.4; 49-1, at 8-9
(differentiating between FCC orders that arguably remain good law following ACA International,



                                                15
Defendant contends that, in so doing, ACA International necessarily invalidated the
FCC’s materially identical interpretation of the term ATDS in the 2003 Order and in the
2008 Declaratory Ruling, and that this Court must, therefore, interpret the term as an
original matter without regard to the FCC’s findings that predictive dialers categorically
qualify as ATDSs. Defendant argues that only predictive dialers with the capacity to
generate and then dial random or sequential telephone numbers qualify as ATDS devices.
Defendant argues that the type of predictive dialer it used—that had the more limited
capacity to dial numbers from a customer telephone list—does not qualify as an ATDS.
Plaintiff, on the other hand, argues that ACA International left the 2003 Order and 2008
Declaratory Ruling undisturbed and that all predictive dialers therefore qualify as ATDSs
as a matter of law.
       In ACA International, the court observed that the TCPA’s definition of ATDS—
“equipment which has the capacity . . . to store or produce telephone numbers to be
called, using a random or sequential number generator . . . and . . . to dial such
numbers,” 47 U.S.C. § 227(a)(1)—“naturally raises two questions: (i) when does a
device have the ‘capacity’ to perform the two enumerated functions; and (ii) what



and the 2015 Order, which defendant concedes is no longer good law following ACA
International; such concession carries the implication that ACA International is binding
nationwide)). The Court notes that numerous courts across the country have treated ACA
International as binding authority, which is in line with this Court’s decision to treat ACA
International as precedential. See, e.g., Herrick v. GoDaddy.com, LLC, 312 F. Supp. 3d 792,
797 & n.5 (D. Az. 2018) (finding ACA International binding on the court); Marshall v. CBE
Group, Inc., No. 2:16-cv-02405-GMN-NJK, 2018 WL 1567852 at *5 n.4 (D. Nev. Mar. 30,
2018) (rejecting plaintiff’s argument that ACA International was not binding on that court
“because appellate courts have exclusive jurisdiction to determine the validity of all FCC final
orders and the Judicial Panel on Multidistrict Litigation has consolidated the various appeals in
that case in the D.C. Circuit”);Cabiness v. Educ. Fin. Sols., LLC, No. 16-cv-01109-JST, 2017
WL 167678, at *3 (N.D. Cal. Jan. 17, 2017) (“Although the ACA International decision will be
binding on this Court, there is currently no live ATDS issue with respect to the Plaintiff in this
case.” (footnote omitted)).



                                               16
precisely are those functions?”      885 F.3d at 695.      As to the first question, ACA
International rejected the FCC’s “expansive interpretation” of the term “capacity.” 885
F.3d at 696. The court noted that the FCC’s 2015 Declaratory Ruling had “the apparent
effect of” deeming “any and all smartphones” to be ATDSs, giving “the statute’s
restrictions on auto-dialer calls . . . an eye-popping sweep.”        Id. at 696-97.     The
fundamental problem, the court explained, was that the FCC’s “ruling states that
equipment’s ‘functional capacity’ includes ‘features that can be added . . . through
software changes or updates.’” Id. at 696 (omission in original) (quoting 30 FCC Rcd.
at 7974 n.63). The court found that the FCC’s interpretation encompassed more than
was intended by the act, for example making every call made or text sent from a
smartphone “without advance consent” a possible violation of federal law. Id. at 697.
The court found such an expansive interpretation erroneous because it “would extend a
law originally aimed to deal with hundreds of thousands of telemarketers into one
constraining hundreds of millions of everyday callers.” Id. at 698.
       Regarding the second question, the D.C. Circuit rejected the FCC’s interpretation
of the functions that equipment must have to qualify as an ATDS. Specifically, ACA
International overturned the FCC’s 2015 Declaratory Ruling “reaffirming . . . the notion
that a device can be considered an autodialer even if it has no capacity itself to generate
random or sequential numbers (and instead can only dial from an externally supplied set
of numbers).” Id. at 702; see 2015 Declaratory Ruling, 30 FCC Rcd. at 7971-72 (“We
reaffirm our previous statements that dialing equipment generally has the capacity to store
or produce, and dial random or sequential numbers (and thus meets the TCPA’s definition
of ‘autodialer’) even if it is not presently used for that purpose, including when the caller
is calling a set list of consumers.”). The court overruled the FCC’s 2015 Declaratory
Ruling because of what the court viewed to be fatal inconsistencies in the FCC’s
reasoning.




                                             17
       As the court explained, the 2015 Declaratory Ruling at certain points appeared to
require that, to qualify as an ATDS, a device must be able to “generate and then dial
‘random or sequential numbers.’”        ACA Int’l, 885 F.3d at 702 (emphasis omitted)
(quoting 30 FCC Rcd. at 7972). That requirement, the court noted, was implicit in the
FCC’s distinction “between use of equipment to ‘dial random or sequential numbers’ and
use of equipment to ‘call[ ] a set list of consumers.’” Id. (alteration in original) (quoting
30 FCC Rcd. at 7972). “Anytime phone numbers are dialed from a set list,” the court
added, “the database of numbers must be called in some order—either in a random or
some other sequence. As a result, the ruling’s reference to ‘dialing random or sequential
numbers’ cannot simply mean dialing from a set list of numbers in random or other
sequential order.” Id. (emphasis in original). The court reasoned that if the FCC
intended the reference to “dialing random or sequential numbers” to mean “dialing from
a set list of numbers in random or other sequential order,” there would have been no
reason for the FCC to distinguish “‘dialing random or sequential numbers’” and “‘dialing
a set list of numbers’” as distinct activities. Id. (quoting 30 FCC Rcd. at 7973). The
court concluded that “[i]t follows” that the FCC’s 2015 Declaratory Ruling’s “reference
to ‘dialing random or sequential numbers’ means generating those numbers and then
dialing them.” Id.
       The D.C. Circuit noted that at other points, the FCC’s 2015 Declaratory Ruling
“suggests a competing view: that equipment can meet the statutory definition even if it
lacks [the] capacity” to generate and then dial random or sequential numbers. Id. The
court pointed specifically to the FCC’s decision to “reaffirm[ ] its 2003 ruling insofar as
that order had found predictive dialers to qualify as ATDSs.” Id. The court observed
that in the FCC’s 2003 Order, the FCC “made clear that, while some predictive dialers
cannot be programmed to generate random or sequential phone numbers, they still satisfy
the statutory definition of an ATDS.” Id. (citation omitted). Thus, “[b]y reaffirming




                                             18
that conclusion in its 2015 ruling, the [FCC] supported the notion that a device can be
considered an autodialer even if it has no capacity itself to generate random or sequential
numbers (and instead can only dial from an externally supplied set of numbers).” Id.
      Given the 2015 Declaratory Ruling’s dissonant understandings of ATDS—one
providing that “a device qualif[ies] as an ATDS only if it can generate random or
sequential numbers to be dialed,” and the other that “it [can] so qualify even if it lacks
that capacity”—ACA International held that the FCC’s “lack of clarity about which
functions qualify a device as an autodialer” rendered unreasonable the FCC’s ruling that
predictive dialers categorically qualify as ATDSs. Id. at 702-03. Although “[i]t might
be permissible for the Commission to adopt either interpretation” of the term ATDS, the
D.C. Circuit observed, “the Commission [could not], consistent with reasoned
decisionmaking, espouse both competing interpretations in the same order.” Id. at 703.
      The question here is whether ACA International invalidated only the 2015
Declaratory Ruling’s understanding of ATDS, as plaintiff contends, or also the
understanding set forth in the 2003 Order and 2008 Declaratory Ruling, as defendant
contends. On its face, ACA International addresses only the 2015 Declaratory Ruling,
as the deadline for challenging the 2003 Order and 2008 Declaratory Ruling had long
since passed by the time the petition for review in ACA International was filed. See id.
at 702-03 (referencing only the “2015 ruling” in holding that the FCC had given “no
clear answer” to the question whether “a device [can] qualify as an ATDS only if it can
generate random or sequential numbers to be dialed”). Several courts have therefore
concluded that ACA International vacated only the 2015 Declaratory Ruling and that
courts remain bound by the FCC’s rulings in the 2003 Order and 2008 Declaratory Ruling
that a predictive dialer can qualify as an ATDS even if it lacks the capacity to “generate
random or sequential numbers to be dialed,” ACA Int’l, 885 F.3d at 702. See Pieterson
v. Wells Fargo Bank, N.A., No.17-cv-02306-EDL, 2018 WL 3241069, at *3 (N.D. Cal.




                                            19
July 2, 2018) (“ACA Int’l vacated the 2015 Declaratory Ruling but it did not clearly
intend to disturb the FCC’s 2003 and 2008 orders.”); Ammons v. Ally Fin., Inc., 326 F.
Supp. 3d 578, 598 (M.D. Tenn. 2018) (“In the wake of ACA International, this Court
joins the growing number of other courts that continue to rely on the interpretation of §
227(a)(1) set forth in prior FCC rulings.”); McMillion v. Rash Curtis & Assocs., No. 16-
cv-03396-YGR, 2018 WL 3023449, at *3 (N.D. Cal. June 18, 2018) (“ACA International
invalidated only the 2015 FCC Order—the court discusses but does not rule on the validity
of the 2003 FCC Order or the 2008 FCC Order.”); Maddox v. CBE Grp., Inc., No.
1:17-CV-1909-SCJ, 2018 WL 2327037, at *4 (N.D. Ga. May 22, 2018) (“Given the
ACA Int’l decision, the Court relies on the FCC’s 2003 interpretation of § 227(a)(1) to
determine if Defendant’s system qualifies as an ATDS.”); Swaney v. Regions Bank, No.:
2:13-cv-00544-JHE, 2018 WL 2316452, at *1 (N.D. Ala. May 22, 2018) (“In ACA
International, the D.C. Circuit invalidated certain portions of the 2015 FCC Order, but
not the portion of the Order reaffirming the FCC’s 2003 determination that, ‘while some
predictive dialers cannot be programmed to generate random or sequential phone
numbers, they still satisfy the statutory definition of an ATDS.’” (quoting ACA Int’l, 885
F.3d at 702)); Reyes v. BCA Fin. Servs., Inc., 312 F. Supp. 3d 1308, 1320-21 (S.D. Fla.
2018) (“[N]owhere in the D.C. Circuit’s opinion are the prior FCC orders overruled.
Indeed, that would have been impossible given that the time to appeal those orders had
long passed.”).
      This Court sides with other courts, however, in finding that the ACA International
holding necessarily invalidated the FCC’s 2003 Order and 2008 Declaratory Ruling
insofar as the 2003 Order and 2008 Declaratory Ruling also define a predictive dialer as
an ATDS, even when the predictive dialer lacks the capacity to generate phone numbers
randomly or sequentially and to then dial them. See Roark v. Credit One Bank, N.A.,
Civ. No. 16-173 (PAM/ECW), 2018 WL 5921652, at *2-3 (D. Minn. Nov. 13, 2018)




                                           20
(rejecting plaintiff’s argument “that ACA Int’l has no bearing on previous FCC rulings
that determined that predictive dialing systems are autodialers”); Pinkus v. Sirius XM
Radio, Inc., 319 F. Supp. 3d 927, 935-36 (N.D. Ill. 2018) (holding that ACA
International overruled not only the FCC’s 2015 Declaratory Ruling, but also the FCC’s
2003 Order and 2008 Declaratory Ruling, both finding that a direct dialer automatically
constitutes an ATDS); Sessions v. Barclays Bank Del., 317 F. Supp. 3d 1208,1212–13
(N.D. Ga. 2018) (“Contrary to the pronouncement of the Reyes court, the D.C. Circuit
clearly held that it invalidated all of the FCC’s pronouncements as to the definition of
‘capacity’ as well as its descriptions of the statutory functions necessary to be an ATDS.”
(emphasis in original)); Herrick, 312 F. Supp. 3d at 799 (“As a result of the D.C.
Circuit’s holding . . . this Court will not defer to any of the FCC’s ‘pertinent
pronouncements’ regarding the first required function of an ATDS, i.e., whether a device
that has the capacity to store or produce telephone numbers ‘using a random or sequential
number generator.’” (citation omitted)).
      As the court in ACA International noted, the FCC’s 2003 Order “observed that,
‘[i]n the past, telemarketers may have used dialing equipment to create and dial 10-digit
telephone numbers arbitrarily,’” but that “the industry had ‘progressed to the point
where’ it had become ‘far more cost effective’ instead to ‘us[e] lists of numbers.’” 885
F.3d at 702 (emphasis omitted) (alterations in original) (quoting 18 FCC Rcd. at 14092).
The ACA International court held that it was not barred from reviewing the FCC’s
“pertinent pronouncements” and that the FCC’s “prior rulings left significant uncertainty
about the precise functions an autodialer must have the capacity to perform.” Id. The
D.C. Circuit noted that in 2003, the FCC “suggested it saw a difference between calling
from a list of numbers, on one hand, and ‘creating and dialing’ a random or arbitrary list
of numbers, on the other hand.” Id.; see 2003 Order, 18 FCC Rcd. at 14091 (noting
that a “predictive dialer” consists of “hardware” that, “when paired with certain




                                            21
software, has the capacity to store or produce numbers and dial those numbers at random,
in sequential order, or from a database of numbers;” also noting that “[t]he principal
feature of predictive dialing software is a timing function, not number storage or
generation”).   But, the D.C. Circuit observed, the 2003 Order—just like the 2015
Declaratory Ruling—elsewhere “made clear that, while some predictive dialers cannot
be programmed to generate random or sequential phone numbers, they still satisfy the
statutory definition of an ATDS.” 885 F.3d at 702 (citing 18 FCC Rcd. at 14091 n.432,
14093).
       ACA International’s concern that the FCC in the 2015 Declaratory Ruling “fail[ed]
to satisfy the requirement of reasoned decisionmaking” due to the agency’s “lack of
clarity about which functions qualify a device as an autodialer” thus applies with equal
force to the 2003 Order. Id. at 703. That same concern applies to the 2008 Declaratory
Ruling as well, which simply “affirm[ed]” the understanding of ATDS articulated in the
2003 Order. 2008 Declaratory Ruling, 23 FCC Rcd. at 566; see also id. at 566-67
(“ACA raises no new information about predictive dialers that warrants reconsideration
of [the FCC’s 2003 Order’s] findings.” (footnote omitted)). The FCC’s inconsistent
reasoning in its 2015 Declaratory Ruling, in which it at some point found that a device
qualifies as an ATDS only if it is capable of generating random or sequential numbers to
be dialed, and at other points that a device could so qualify even if it lacks that capacity—
is equally present in the FCC’s two earlier decisions. When the D.C. Circuit rejected
the FCC’s argument that the FCC had resolved this issue in both its 2003 Order and 2008
Declaratory Ruling, the D.C. Circuit necessarily found that the 2015 Declaratory Ruling
was inextricably intertwined with the 2003 Order and the 2008 Declaratory Ruling. It
follows, therefore, that ACA International invalidates not only the 2015 Declaratory
Ruling’s understanding that all predictive dialers qualify as ATDSs, but also the 2003
Order and 2008 Declaratory Ruling to the extent they express the same understanding.




                                             22
Accordingly, the Court is not obligated to conclude that all predictive dialers qualify as
ATDSs based on the FCC’s prior rulings.
              2.     Whether the Predictive Dialer in this Case Was an ATDS
       Having found that the FCC’s prior rulings on this issue are no longer controlling,
the Court must determine for itself whether the predictive dialer in this case constituted
an ATDS under the TCPA without deference to the FCC’s conclusion that all predictive
dialers constitute ATDS devices. The Court must interpret the TCPA as it would any
other statute on this issue. See Peck v. Cingular Wireless, LLC, 535 F.3d 1053, 1057
(9th Cir. 2008) (“In the absence of an agency interpretation of the statute, we examine
section 332(c)(3)(A) as we would any other statute.”); Herrick, 312 F. Supp. 3d at 800-
01 (analyzing whether the device used by defendant was an ATDS).
       Although it invalidated the FCC’s rulings, ACA International did not itself
articulate a definitive view of which functions characterize an ATDS. See 885 F.3d at
702-03 (noting that “[i]t might be permissible” for the FCC to conclude either that a
device can “qualify as an ATDS only if it can generate random or sequential numbers to
be dialed” or that it can “so qualify even if it lacks that capacity”). Plaintiff argues that
defendant used a “predictive dialer” when it used the Aspect Dialer and Interaction Dialer
because those devices, “when paired with certain software” have “the capacity to store
or produce numbers and dial those numbers at random, in sequential order, or from a
database of numbers.” (Doc. 49-1, at 7-8). Relying on the FCC’s 2003 Order and 2008
Declaratory Ruling, plaintiff asserts that the devices defendant used to call her are ATDSs
because they are predictive dialers. (Id.). Plaintiff does not argue, and has proffered no
facts, that either the Aspect Dialer or the Interaction Dialer was capable of dialing
numbers from a random or sequential number generator. On the other hand, defendant
has proffered uncontested evidence that neither the Aspect Dialer nor the Interaction
Dialer is capable of using a random number generator to generate random telephone calls.




                                             23
(See Docs. 50-2, ¶¶ 17, 26 (citing documents that are offered as evidence in support of
the undisputed material facts); 56, ¶¶ 17, 26). Thus, the question for this Court to
determine is whether a predictive dialing device that calls telephone numbers from a
stored list of numbers—rather than having generated those numbers either randomly or
sequentially—satisfies the statutory definition of ATDS.
       In construing the meaning of a statute, the Court begins with the language of the
statute. The first step “is to determine whether the language at issue has a plain and
unambiguous meaning with regard to the particular dispute in the case.” Robinson v.
Shell Oil Co., 519 U.S. 337, 340 (1997). The inquiry goes no further “if the statutory
language is unambiguous and ‘the statutory scheme is coherent and consistent.’” Id. at
340 (citing United States v. Ron Pair Enters., Inc., 489 U.S. 235, 240 (1989)). In
interpreting statutory language, courts are to give words their ordinary meaning. Sebelius
v. Cloer, 569 U.S. 369, 376 (2013) (holding that “‘statutory terms are generally
interpreted in accordance with their ordinary meaning’” (quoting BP Am. Prod. Co. v.
Burton, 549 U.S. 84, 91 (2006)). Generally, when the statutory text is plain and does
not lead to an absurd result, the Court’s sole function is to enforce the plain language of
the statute. Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1,
6 (2000). When the text leads to a result that is seemingly at odds with the congressional
intent of the text, however, the plain language is not conclusive. Ron Pair Enters., Inc.,
489 U.S. at 242.
       To determine the congressional intent of statutory text, the Court starts again by
looking at the text of the existing statute itself. Lamie v. United States Tr., 540 U.S.
526, 534 (2004) (citation omitted). If congressional intent is not clear from the language
of the statute itself, a court may consider all available evidence of that intent, rather than
limiting the analysis to the text of the statute. Koons Buick Pontiac GMC, Inc. v. Nigh,
543 U.S. 50, 65-66, 65 n.1 (2004) (Stevens, J., concurring) (citing Wisc. Pub. Intervenor




                                             24
v. Mortier, 501 U.S. 597, 611 n.4 (1991), and other Supreme Court cases). Thus, when
the statutory text is not altogether clear and there is more than one plausible interpretation
of the text, it is proper to consult extratextual sources to determine congressional intent.
Id.; see also id. at 66-67 (Kennedy, J., concurring) (“I agree with the Court’s decision
to proceed on the premise that the text is not altogether clear.           That means that
examination of other interpretive sources, including predecessor statutes, is necessary for
a full and complete understanding of the congressional intent.”).
       As noted, the TCPA defines an ATDS as “equipment which has the capacity—(A)
to store or produce telephone numbers to be called, using a random or sequential number
generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). According to plaintiff,
the placement of the adverbial phrase “using a random or sequential number generator”
indicates that the phrase modifies only the verb “produce” and not the verb “store.”
(Doc. 49-1, at 10). In other words, plaintiff argues that an ATDS is “equipment which
has the capacity—(1) to store numbers to be called or (2) to produce numbers to be called,
using a random or sequential number generator—and to dial such numbers
automatically.”    (Id. (citation and internal quotation marks omitted)).        Conversely,
defendant argues that “when a comma precedes a dependent clause (‘using a random or
sequential number generator’), the dependent clause applies to all antecedents preceding
the comma (‘to store or produce telephone numbers to be called’).” (Doc. 51, at 11
(emphasis in original)).
       The Court finds that the adverbial phrase “using a random or sequential number
generator” modifies both “produce” and “store.” In other words, the Court finds that a
device meets the definition of an ATDS only when it is capable of randomly or
sequentially producing, or randomly or sequentially storing telephone numbers.
Plaintiff’s interpretation would only be correct if subsection (a)(1)(A) read: “to store or,
using a random or sequential number generator, to produce telephone numbers to be




                                             25
called.” Rearranging the text in that manner would make it clear that “using a random
or sequential number generator” modifies only “produce” and not “store.” In the statute,
however, the adverbial phrase is preceded by a comma and follows both verbs. The
words “using a random or sequential number generator” is set off from both verbs
(“store” and “produce”) with a comma. For example, if the statute read “The term
ATDS means equipment which has the capacity—(A) to dial, and to store or produce
telephone numbers to be called, using a random or sequential number generator; and…,”
the words “to dial” would still be tied to “telephone numbers to be called,” but “to dial”
would not be modified by “using a random or sequential number generator” because the
phrase has been isolated from “to dial,” and is set off from “store” and “produce.” The
TCPA thus defines as an ATDS a device that has the capacity “[1] to store or produce
[2] telephone numbers to be called” and then “to dial such numbers.” 47 U.S.C. §
227(a)(1). The comma separating “using a random or sequential number generator” from
the rest of subsection (a)(1)(A) makes it grammatically unlikely that the phrase modifies
only “produce” and not “store.” See Yang v. Majestic Blue Fisheries, LLC, 876 F.3d
996, 1000 (9th Cir. 2017) (“[B]oth we and our sister circuits have recognized the
punctuation canon, under which a qualifying phrase is supposed to apply to all antecedents
instead of only to the immediately preceding one where the phrase is separated from the
antecedents by a comma.” (internal quotation marks and alteration omitted) (citing
decisions from the Second, Third, Ninth, Eleventh, and Federal Circuits)).
      This Court disagrees with the Ninth Circuit Court of Appeals’ interpretation that
a device, to be considered an ATDS, must be capable of “dial[ing] [numbers generated
using a random or sequential number generator] automatically.” Marks v. Crunch San
Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018). As the D.C. Circuit recognized, to
place a telephone call, numbers must necessarily “be called in some order—either in a
random or some other sequence.” ACA Int’l, 885 F.3d at 702 (emphasis in original).




                                           26
As a result, were the phrase “using a random or sequential number generator” understood
to refer to how telephone numbers to be called are produced rather than to how they are
generated, the phrase would be superfluous, as it would simply encompass the universe
of possible permutations in which numbers could be dialed. Further, if “using a random
or sequential number generator” referred to the order in which numbers are dialed and
not the process of generating telephone numbers, the phrase would have followed, rather
than preceded, “dial such numbers” in section (a)(1)(B). Accordingly, the phrase “using
a random or sequential number generator” necessarily conveys that an ATDS must have
the capacity to generate or store telephone numbers, either randomly or sequentially, and
then to dial those numbers. See Dominguez v. Yahoo, Inc., 629 F. App’x 369, 372 (3d
Cir. 2015) (holding that “‘random or sequential’ number generation . . . refers to the
[telephone] numbers themselves rather than the manner in which [the numbers] are
dialed”).
      This interpretation finds support in the FCC’s pre-2003 understanding of the
statutory term “ATDS.” The 1992 Order expressed the view that “[t]he prohibitions of
§ 227(b)(1)”—which, as noted, make it unlawful to use an ATDS under certain
conditions—“clearly do not apply to functions like ‘speed dialing,’ ‘call forwarding,’ or
public telephone delayed message services . . . because the numbers called are not
generated in a random or sequential fashion.” 7 FCC Rcd. at 8776 (footnote omitted).
It is also consistent with the FCC’s 1995 ruling, in which the FCC described “calls dialed
to numbers generated randomly or in sequence” as “autodialed.”            In re Rules &
Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391,
12400 (1995). The FCC’s pre-2003 understanding of Section 227(a)(1) thus reinforces
what the statute’s plain text shows—that equipment qualifies as an ATDS only if it has
the capacity “to function . . . by generating random or sequential telephone numbers and
dialing those numbers.” Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018).




                                           27
      The Court is not persuaded by plaintiff’s reliance on the Ninth Circuit Court of
Appeals’ decision in Marks. In Marks, the Ninth Circuit Court of Appeals held that
dialing equipment did not have to have the capacity to generate random or sequential
numbers to meet the definition of an ATDS. 904 F.3d at 1053. With respect, this Court
finds the Marks court’s decision erroneous as a matter of statutory construction, for the
reasons previously stated.
      Similarly, the Court finds plaintiff’s reliance on Hunt v. 21st Mortg. Corp., No.
2:12-CV-2697-WMA, 2013 WL 12343953 (N.D. Ala. Oct. 28, 2013), misplaced. (Doc.
49-1, at 10). The language to which plaintiff cites is included in the Hunt court’s ruling
on a motion to reconsider a denial of a motion to stay proceedings. In its original order,
the court held that for a system to constitute an ATDS, it “must have a present capacity,
at the time the calls were being made, to store or produce and call numbers from a number
generator.” Hunt v. 21st Mortg. Corp., No. 2:12-CV-2697-WMA, 2013 WL 5230061,
at *4 (Sept. 17, 2013) (emphasis in original). The Hunt court’s language in its order on
the motion to reconsider does not favor plaintiff’s position when placed in context of the
original order.
      The Court is also not convinced by plaintiff’s argument that because the TCPA
excludes liability for calls made with a person’s consent, an ATDS need not have the
capacity to randomly or sequentially generate and then call numbers. (Doc. 55, at 9).
Plaintiff reasons that it makes no sense for the TCPA to apply only to devices that can
generate random or sequential numbers and then call them because a caller could not,
under those circumstances, give prior consent. (Id.). Plaintiff’s logic fails, however,
because a device can both (1) have the capacity to generate numbers randomly or
sequentially, and (2) can be programmed to avoid dialing certain numbers, including
numbers that belong to customers who have not consented to receive calls from a
particular company. A violation of the TCPA, therefore, would not be a matter of




                                           28
coincidence, but, rather, would result from a company’s failure to program an ATDS
device correctly.
      Plaintiff also argues that the TCPA’s exemption for calls made to collect
government debt, see 47 U.S.C. § 227(b)(1)(A)(iii), would be nonsensical if subsection
(a)(1) excluded predictive dialers because debt collectors target particular numbers they
believe are likely to belong to debtors who owe money to the federal government, rather
than generate and call phone numbers at random. (Doc. 55, at 9-10). That reasoning
does not change the fact that the best reading of Section 227(a)(1) requires that an ATDS
have the capacity to generate numbers randomly or sequentially and then to dial them,
even if that capacity is not utilized for practical reasons. Moreover, the TCPA regulates
more than just the use of ATDS devices; it also prohibits the use of “an artificial or
prerecorded voice.” 47 U.S.C. § 227(b)(1)(A)(iii). Therefore, the existence of this
statutory exception does not render the Court’s conclusion nonsensical.
      In summary, the Court finds that there is no genuine issue of material fact
regarding the nature of the equipment defendant used to call plaintiff, and applying the
law to the facts, the Court finds that the equipment used does not qualify as an ATDS.
The Court therefore finds that defendant did not violate the TCPA by calling plaintiff
simply by using equipment to store and call the number that plaintiff gave defendant.
The critical missing feature that would have brought the device within the scope of the
TCPA is the capacity to randomly or sequentially produce or store a number and then
call that number. Because the Court has found that plaintiff will be unable to satisfy the
second element of her claim, the Court finds that summary judgment in favor of defendant
is appropriate. Nevertheless, the Court will continue to analyze the evidence regarding
the third element of plaintiff’s TCPA claim.




                                           29
       D.     Whether Defendant Called Plaintiff Without Plaintiff’s Prior Consent
       The third element of a TCPA violation is that defendant called plaintiff without
prior consent. The parties agree that when plaintiff signed the Online Agreement, she
granted consent for defendant to contact her on her cellular telephone. The parties
disagree, however, on whether and when plaintiff withdrew that consent. More
importantly, the parties disagree on whether plaintiff’s purported oral withdrawal of
consent was legally sufficient under the TCPA. The Court will address these disputed
issued in turn.
              1.     Oral Withdraw of Consent
       Plaintiff argues that the evidence shows she orally withdrew consent on August 5,
2015, when she told defendant to stop calling her. (Doc. 49-1, at 1). Plaintiff argues
she again told defendant to stop calling her on August 13, 2015, and August 25, 2015.
(Id.; Doc. 49-2, at ¶¶ 28-34). Defendant denies that plaintiff asked defendant to stop
calling her during a telephone conversation on August 5, 2015. (Doc. 51-1, at ¶ 28).
Defendant admits, however, that plaintiff asked defendant to stop calling her during a
telephone conversation on August 13, 2015. (Id., at ¶ 30). Finally, although defendant
offers a qualified denial to the assertion that on August 25, 2015, “Plaintiff questioned
why Defendant continued to call her and asked Defendant a third time to stop calling
her,” it is not clear whether defendant denies that plaintiff requested that defendant stop
calling plaintiff, or whether defendant merely denies that the alleged request was the third
such request. (See id., at ¶ 30 (“The cited evidence does not reflect that Plaintiff ‘asked
Defendant a third time to stop calling her’ based on its plain text.”)).
       The Court finds that there is a genuine issue of material fact as to whether plaintiff
asked defendant to stop calling her on August 5, 2015. Plaintiff says she did, defendant
denies plaintiff made such a request, and the caller’s notes do not reflect such a request.
Nevertheless, there is no genuine issue that plaintiff orally asked defendant to stop calling




                                             30
her on August 13, 2015. There is also no genuine issue that defendant continued to call
plaintiff after August 5, 2015. Given these findings, it is immaterial for purposes of
ruling on the parties’ motions for summary judgment whether plaintiff again orally asked
defendant to stop calling her on August 25, 2015. Finally, there is no genuine issue that
plaintiff never removed her telephone number from her online profile. As such, the
question now becomes whether plaintiff’s August 5, 2015 oral request that defendant stop
calling her was legally sufficient to trigger a TCPA claim.
             2.     Legally Sufficient Oral Withdrawal of Consent
      As noted, the TCPA prohibits companies from using certain devices to call
consumers on their cellular telephones without prior consent. The statute is silent,
however, as to whether a party that has consented to be called can subsequently revoke
that consent. Moreover, the statute does not prescribe a process by which consumers are
to withdraw consent. Although the Eighth Circuit Court of Appeals has not addressed
this issue, other federal circuit courts have found that the TCPA contemplated that
consumers could withdraw consent that was previously given. See, e.g., Gager v. Dell
Fin. Servs., LLC, 727 F.3d 265, 270 (3d Cir. 2013) (finding consumer could withdraw
consent); Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255 (11th Cir. 2014)
(same). Defendant does not suggest that such non-binding precedent is erroneous.
      Regarding the process by which consumers withdraw consent, in its 2015
Declaratory Ruling, the FCC concluded that “consumers may revoke consent [to be
called] through any reasonable means.” 2015 WL 4387780, at 21. Revoking consent by
“any reasonable means” can include an oral request that a company stop calling. See,
e.g., Osorio, 746 F.3d at 1255-56 (holding that consumers may orally revoke consent,
absent any contract restrictions to the contrary); Beal v. Wyndham Vacation Resorts, Inc.,
956 F. Supp. 2d 962, 978-79 (W.D. Wis. 2013) (holding that consumers may revoke
consent orally); Adamcik v. Credit Control Servs., Inc., 832 F. Supp. 2d 744, 753 (W.D.




                                           31
Tex. 2011) (holding that “oral revocation of consent is legally effective under the
TCPA”).
       Defendant argues that parties may mutually agree to a particular means by which
consent is to be withdrawn and, if they do so, then the parties’ contractual agreement
controls. (Doc. 50-1, at 9-11). Defendant relies primarily on Reyes v. Lincoln Auto.
Fin. Servs., 861 F.3d 51, 56 (2d Cir. 2017), as well as on persuasive authority espoused
in other decisions. (Id.). Plaintiff disagrees, arguing that the TCPA is a consumer
protection statute that imposes limitations beyond the scope of contracts with consumers.
(Doc. 49-1, at 6). Further, plaintiff argues that the Online Agreement’s provision that a
consumer “may” withdraw consent by removing the telephone number from the online
account merely suggests one way to withdraw consent but does not dictate the only means
of doing so. (Doc. 55, at 4-5). Finally, plaintiff argues that even if plaintiff was bound
to withdraw consent strictly by removing her telephone number from her online account,
defendant assented to allow plaintiff to withdraw consent orally by way of defendant’s
internal policy manual, which provides that consumers may revoke consent orally. (Doc.
49-1, at 6-7).
       Thus, the Court must first determine if, as a matter of law, parties can
contractually limit the means by which customers can withdraw consent. If so, the Court
must then determine whether, in this case, the Online Agreement limited the means by
which plaintiff could withdraw consent. Finally, the Court may need to determine
whether defendant’s internal policy expanded the means by which plaintiff could
withdraw consent.
                    a.     Limitations on Means of Withdrawing Consent
       The Court finds that as a matter of law, parties may, by mutual agreement, limit
the means by which a consumer can withdraw consent to be called on the telephone, so
long as the means contracted to are reasonable. In ACA International, the D.C. Circuit




                                           32
explained that the 2015 Declaratory Ruling “did not address whether contracting parties
can select a particular revocation procedure by mutual agreement” and that “[n]othing in
the Commission’s order thus should be understood to speak to parties’ ability to agree
upon revocation procedures.” ACA Int’l, 885 F.3d at 710 (citation and internal quotation
marks omitted). The D.C. Circuit explained that if the caller has contractually provided
consumers with reasonable methods for withdrawing consent, “any effort to sidestep the
available methods in favor of idiosyncratic or imaginative revocation requests might well
be seen as unreasonable.” Id. Thus, if a contract prescribes a reasonable means by
which a signatory may withdraw previously granted consent to be called, then that
procedure must be followed. A signatory cannot unilaterally change the contract by using
some other means of withdrawing consent.         See Barton v. Credit One Fin., No.
16CV2652, 2018 WL 2012876, at *3-4 (N.D. Ohio Apr. 30, 2018) (granting summary
judgment in favor of defendant where the consumer did not use the contractual means for
revoking consent—in writing—and holding that the consumer could not “unilaterally alter
the terms of the agreement to claim that his oral revocation of consent was valid.”).
      The Court agrees with plaintiff that the Second Circuit Court of Appeals went too
far in Reyes when it concluded that a company could effectively defeat the TCPA by
including a contractual provision barring a consumer from ever withdrawing consent.
Reyes, 861 F.3d at 56-58. Nevertheless, that conclusion does not help the plaintiff in
this case because the Online Agreement provided plaintiff with a reasonable means
withdrawing consent: removing plaintiff’s telephone number from her online account.
This is not a case, in other words, where defendant is arguing that the contract barred
plaintiff from ever withdrawing consent. Further, the Court finds Ammons, 326 F. Supp.
3d at 593, and Rodriguez v. Premier Bankcard, LLC, No. 3:16CV2541, 2018 WL
4184742, at *11-13 (N.D. Ohio Aug. 31, 2018), both of which plaintiff relies on,
distinguishable because in those cases, the relevant contracts only addressed giving




                                           33
consent and did not, as here, contain contractual provisions that addressed revocation of
consent.
      The Court also finds plaintiff’s reliance on Ginwright v. Exeter Fin. Corp., 280
F. Supp. 3d 674 (D. Md. 2017), and McBride v. Ally Fin. Inc., No. 15-867, 2017 WL
3873615 (W.D. Penn. Sept. 5, 2017), misplaced because both of these cases were decided
prior to the D.C. Circuit’s decision in ACA International.        Importantly, both the
Ginwright and McBride courts construed the TCPA’s consent provision broadly, in favor
of consumers, such that consumers would have nearly an absolute right to revoke consent.
Ginwright, 280 F. Supp. 3d at 683; McBride, 2017 WL 3873615, at *2.                 ACA
International, which was subsequently decided, however, opened the door for litigants
to argue in favor of contractually binding limitations on a consumer’s ability to revoke
consent. As such, the Court declines to adopt plaintiff’s apparent argument that because
the TCPA is intended to protect consumers, limitations cannot be placed on a consumer’s
ability to withdraw consent. (See Doc. 49-1, at 6).
      Having found that parties may, by contract, agree to a reasonable means for a
consumer to withdraw consent, the next question the Court must answer is whether the
Online Agreement would permit plaintiff to withdraw consent by the exclusive means of
removing her telephone number from her online profile.
                    b.     Restrictions on Means of Withdrawing Consent
      The provision of the Online Agreement addressing revocation of consent to be
contacted via telephone states that “[t]o revoke this authorization, you may edit your
profile by removing telephone numbers on which you do not want to receive such calls.”
(Doc. 50-3, at 23 (emphasis added)). Plaintiff argues that the use of the word “may”
means that a signatory may revoke his or her consent by means other than editing his or
her profile to remove a telephone number. (Docs. 55, at 4-5; 58, at 3). In other words,
plaintiff reads this provision as identifying only one way in which consent could be




                                           34
revoked, but reasons that plaintiff could use any reasonable means, including orally
requesting that defendant stop calling her. (Docs. 55, at 4-5; 58, at 3). Plaintiff does
not cite any legal authority in support of her interpretation of the contractual language.
Plaintiff further argues that if the language of this provision is ambiguous as to its
meaning, then “any ambiguities must be held against the drafter of the Agreement.”
(Doc. 58, at 3 (footnote omitted)). Defendant disagrees with plaintiff’s interpretation,
and argues that the word “may” does not suggest that a consumer is free to withdraw
consent by other means. (Doc. 57, at 2). Rather, defendant argues that the contract
provides that removing a number from the online profile is the exclusive means by which
a signatory can withdraw consent to be called. (Id., at 2-3).
      As a general rule of statutory or contract construction, “may” is permissive,
whereas “shall” is mandatory. See, e.g., Anderson v. Yungkau, 329 U.S. 482, 485
(1947); LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006) (stating that as a
general rule, “‘may’ is permissive, whereas ‘shall’ is mandatory” (citations omitted));
Braswell v. City of El Dorado, Ark., 187 F.3d 954, 958-59 (8th Cir. 1999) (finding the
words “as may be appropriate” in a statute as granting the court discretion whether to
impose various listed remedies). See also ANTONIN SCALIA & BRYAN A. GARNER,
READING LAW 112-15 (Thomson West 2012) (stating that, ordinarily, the word “may is
permissive,” while “shall is mandatory” (emphasis omitted)).
      On the other hand, the word “may” can be permissive in one instance and
mandatory in another. See, e.g., Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 432-
34, 432 n.9 (1995) (“Though ‘shall’ generally means ‘must,’ legal writers sometimes
use, or misuse, ‘shall’ to mean ‘should,’ ‘will,’ or even ‘may.’”); John T. v. Marion
Indep. Sch. Dist., 173 F.3d 684, 688-89 (8th Cir. 1999) (finding that the word “may”
imposed a mandatory duty because to read “may” as permissive would create an illogical
result, inconsistent with the intent of the legislation). See also BRYAN A. GARNER, A




                                           35
DICTIONARY OF MODERN LEGAL USAGE 939 (2d ed., Oxford Univ. Press 1995)
(“[C]ourts in virtually every English-speaking jurisdiction have held—by necessity—that
shall means may in some contexts, and vice-versa.”). But as Mr. Garner notes, the
chameleonic nature of these words is a result of “slipshod drafting.” (Id.).
       Defendant argues that the use of the word “may” in the context of the sentence
really means “must.” (Doc. 57, at 2). Defendant argues that this is so because the word
is used in a two-part sentence. (Id.). The first part is an “introductory infinitive phrase
followed by a comma (“To revoke this authorization,”),” and is followed by the
subsequent clause (“you may edit your profile . . ..”). (Doc. 57, at 2). Defendant argues
that “[t]he use of an infinitive phrase conveys the purpose of the sentence, ‘with the
following clause or phrase serving to indicate the desired manner’ of effecting that
outcome.” (Id. (quoting Tauese v. State, 147 P.3d 785, 814 (Haw. 2006), and citing
Am. Heritage Window Fashions, LLC v. Dep’t of Revenue, 191 So.3d 516, 520 (Fla. 2d
Dist. Ct. App. 2016))).
       Defendant’s reasoning does not lead to a conclusion that removing a telephone
number from a consumer’s online profile is the only manner by which a customer can
revoke consent to be called. The Court accepts that the language reflects that removing
a telephone number from a consumer’s online profile may very well be the “desired
manner” for a customer to revoke consent to be called. That it is the desired manner,
however, does not necessarily mean that it is the only manner.
       Further, defendant’s reliance on Tauese is misplaced. In that case, the defendant
argued that the government could not impose a fine because the defendant never received
any benefits from his fraudulent conduct.        The defendant pointed to the statutory
language: that “‘any person who violates subsections (a) and (b) may be subject to the
administrative penalties of restitution of benefits or payments fraudulently received . . .,
and one or more’ of the administrative penalties enumerated in HRS § 386–98(e)(1)–




                                            36
(6).” Tauese, 147 P.3d at 814 (emphasis altered). The Tauese court held that the
language did not mean that defendant must have received some benefit before any fine
could be imposed. Rather, the court found that restitution of benefits was one of the
multiple punishments that could be imposed. In other words, the Tauese court read the
use of the word “may” as permissive, not mandatory.
      Defendant’s reliance on American Heritage is equally misplaced.           That case
involved a dispute over two sections of a statute. One section provided two ways by
which a taxpayer “may” bring an action to contest a tax assessment. See Am. Heritage
Window Fashions, LLC, 191 So.3d at 519 (quoting FLA. STAT. § 72.011(1)(a) (2014)).
The following section stated: “An action may not be brought to contest an assessment of
any tax . . . more than 60 days after the assessment becomes final.” Id. (quoting FLA.
STAT. § 72.011(2)(a)). The dispute in that case was whether the action the plaintiff
“brought” was “to contest” a tax assessment or a refund. Id. at 520. The use of the
word “may” in the statute in that case showed the permissive meaning of the word, giving
two options for how a taxpayer could contest an assessment. Id. It also used “may not”
in a way to identify what was not permissive: contesting an assessment more than 60 days
later. Id. at 519-20.
      Contracts and statutes must be read as a whole to discern meaning. See King v.
St. Vincent’s Hosp., 502 U.S. 215, 221 (1991) (describing “the cardinal rule that a statute
is to be read as a whole since the meaning of statutory language, plain or not, depends
on context” (citations omitted)). Reading the Online Agreement as a whole makes it
clear that “may” is used in the permissive. The word “may” appears, in isolation, at
least 28 times throughout the Agreement and, where it is used, the context demonstrates
that it is used as a permissive term. (See, e.g., Doc. 50-3, at 22 (“USAA may amend
this Agreement at any time.”)). Moreover, defendant, in drafting the Agreement, used
“may not” when intending to restrict the customer’s options. (See, e.g., id., at 26 (“You




                                            37
may not pursue any type of collective action or class action against [USAA] in court or
in arbitration.”)). With respect to revocation of consent to be contacted via telephone,
the Online Agreement sets forth only as follows: “To revoke [consent], you may edit
your profile by removing telephone numbers on which you do not want to receive calls.”
(Dc. 50-3, at 23). The quoted sentence marks the conclusion of the section regarding
consent, and the following sentence addresses privacy. That is, defendant, in drafting
the Online Agreement, stated only one method in which a signatory “may” revoke
consent, but defendant did not include any subsequent limitations or qualifications. Had
defendant in this case followed the use of the permissive “may” by going on to state that
a signatory “may not” withdraw consent by any means other than by removing the
telephone number from the online profile, then defendant would have clearly delineated
the one and only way a customer could withdraw consent. Defendant did not do this.
       It does not follow that the use of the word “may” implies “may not.” See Saxton
v. Fed. Hous. Fin. Agency, 901 F.3d 954, 958 (8th Cir. 2018) (refusing to find an implied
“may not” in a statute where Congress stated that FHFA “may” take certain actions).
This is especially true when, as here, defendant, in drafting the contract, used the words
“may not” at least eleven times in other sections of the Online Agreement. (See, e.g.,
Doc. 50-3, at 26 (3 times), 28 (1 time), 29 (7 times)). Moreover, defendant used other
mandatory language when it chose to do so. The Online Agreement uses the words “may
only” in at least two places (id., at 22, 24), “must” in at least eleven places (id., at 25 (1
time), 26 (10 times)), “shall” in at least ten places (id., at 25 (2 times), 26 (5 times), 27
(3 times)), and “shall not” at least three times (id., at 26 (1 time), 27 (2 times)). Thus,
in reading the Online Agreement as a whole, it is apparent that when the Agreement
provides that “[t]o revoke this authorization [to be called via telephone], you may edit
your profile by removing telephone numbers on which you do not want to receive such




                                             38
calls,” the Agreement is providing one way, but not necessarily the only way, in which
a signatory can revoke authorization to be called.
      Even if the Court were to conclude that the use of the word “may” is ambiguous,
in applying the doctrine of contra proferentem, the Court would construe ambiguous
language against the drafter. See Shaw Hofstra & Assocs. v. Ladco Dev., Inc., 673 F.3d
819, 828-29 (8th Cir. 2012) (holding that district courts have discretion to apply the
doctrine of contra proferentem). Without engaging in a discussion of the propriety of
relying upon the doctrine of contra proferentem, the Court will note that the Court’s
application of the doctrine would be due, in part, to the parties’ unequal bargaining
power. See Terra Int’l, Inc. v. Miss. Chem. Corp., 119 F.3d 688, 692 (8th Cir. 1997)
(declining to apply the doctrine of contra proferentem, in part, because the parties to the
contract had relatively equal bargaining power).
      Accordingly, the Court finds that the Online Agreement does not establish an
exclusive means by which a signatory may revoke consent to be called on the telephone.
The Court therefore concludes that under the TCPA, plaintiff was free to withdraw her
consent by any reasonable means, including by making an oral request.
                     c.     Defendant’s Internal Policy
      Having concluded that the Online Agreement permitted plaintiff to revoke her
consent orally, the Court need not reach the issue of whether defendant’s internal policy—
which instructs its employees that customers can revoke consent through any reasonable
means, including orally—somehow altered the Agreement. Nevertheless, the Court
concludes that the internal policy did not change the Agreement. The policy is an internal
policy and is not made available to defendant’s customers. A company may adopt an
internal policy that provides more benefits to its customers than those benefits required
under a contract. See Cross v. Prairie Meadows Racetrack and Casino, Inc., 615 F.3d
977, 982 (8th Cir. 2010) (holding that an employer could adopt internal policies more




                                            39
favorable to an employee than required by employment law without fear that the employer
would be subject to additional liability for doing so). See Citimortgage, Inc. v. Equity
Bank, N.A., 261 F. Supp. 3d 942, 953 (E.D. Mo. 2017) (noting that if a contract is
ambiguous, a company’s internal policy reflecting the company’s understanding of the
contract may be relevant in resolving the ambiguity).
                                  V.     CONCLUSION
       In summary, the Court finds there is no genuine issue of material fact regarding
the type of equipment defendant used to dial plaintiff’s telephone number and concludes
as a matter of law that the equipment does not fall within the definition of an ATDS. As
such, the Court finds that defendant did not violate the TCPA by using the equipment to
assist its employees and agents in calling the telephone number plaintiff provided.
Plaintiff’s inability to establish the second essential element of plaintiff’s claim renders
summary judgment in favor of defendant appropriate. Having found summary judgment
in favor of defendant appropriate, the Court will not reach the question of whether
plaintiff could have pursued treble damages on these facts. Likewise, it is not necessary
for the Court to address defendant’s Motion to Strike Plaintiff’s Summary Judgment
Evidence (Doc. 52) because the Court reached its conclusion in spite of plaintiff’s
proffered evidence. Finally, given the Court’s ruling, defendant’s Motion to Strike
Expert Testimony and Report of Randall Snyder (Doc. 53) is moot.




                                            40
IT IS ORDERED:
Plaintiff’s Motion for Summary Judgment (Doc. 49) is denied;
Defendant’s Motion for Summary Judgment (Doc. 50) is granted;
Defendant’s Motion to Strike Plaintiff’s Summary Judgment Evidence (Doc. 52)
is denied as moot; and
Defendant’s Motion to Exclude the Expert Witness Testimony and Report of
Randall Snyder (Doc. 53) is denied as moot.
IT IS SO ORDERED this 9th day of January, 2019.




                                ___________________________________
                                C.J. Williams
                                United States District Judge
                                Northern District of Iowa




                                  41
